t c summary opinion united_states tax_court james e hess and robyn j hess petitioners v commissioner of internal revenue respondent docket no 6084-14s filed date james e hess and robyn j hess pro_se steven i josephy for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a federal_income_tax deficiency of dollar_figure for petitioners’ taxable_year the issue for decision is whether petitioners engaged in their amway corp amway activity for profit the court holds that they did not background some of the facts are stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners lived in colorado when the petition was filed petitioner james hess received a bachelor’s degree in management from the university of phoenix and was employed as a software manager for verizon business network services inc verizon in before that he had worked as a software engineer for mci inc a company that verizon acquired in petitioner robyn hess described herself as a housewife who looked after petitioners’ six children i amway in general the issue in this case concerns petitioners’ activities with regard to amway amway is a supplier of household health and cosmetic products that are sold by individual distributors through direct marketing amway distributors are able to purchase amway products at a wholesale rate and then sell those products at normal retail prices to earn a profit amway distributors can generate revenue by selling products directly to consumers earning points through amway’s reward point system and sponsoring other individuals who join amway as distributors in the latter case the original distributor is called an upline distributor or a sponsor in relation to his new recruit the downline distributor the upline distributor receives points when any member of his downline sells amway products even though he does not participate in the sale those points can then be redeemed for cash in the form of a bonus check if a downline distributor engages another individual to be his downline distributor the original upline distributor takes a percentage of the sales of both downline distributors even though he had nothing to do with the activities of the new downline distributor thus to maximize amway-related income a distributor must sell amway products and also try to enlist other individuals as amway distributors ii petitioners’ amway distributorship petitioners were sponsored as amway distributors in amway was petitioners’ first independent business venture and they did not consult with anyone other than their sponsoring distributors before deciding to become amway distributors petitioners conducted their amway activity in their free time on evenings and weekends petitioners attended amway training functions organized by worldwide group llc worldwide group worldwide group is operated by several amway distributors specifically to coordinate training and motivational seminars for other amway distributors mr hess testified that the meetings provided petitioners with training that was necessary for them to start and eventually grow their amway business each year petitioners attended each of amway’s quarterly meetings and they also attended local monthly meetings petitioners met with prospective distributors and showed them promotional materials in an effort to have them become members of petitioners’ downline mr hess testified that petitioners met with prospective downline distributor sec_2 to times per month during and increased their pace to to petitioners refer to the process of meeting with prospective distributors showing them promotional materials and attempting to enlist them as members of their downline as showing the plan specifically mr hess testified that they met with prospective distributors two to three times a month in and about the same as we did in in that he did not know how many times per month in that they met two to three times per month in and that they still maintained about the same continued times per month during but their records indicate that they met with prospective distributors times total during mr hess testified that they added two to four distributors to their downline each year from to several times during his testimony mr hess stated that amway was a people business and that people were petitioners’ greatest assets when asked for the names of the distributors that petitioners had added to their downline however mr hess was unable to definitively provide the court with names or any other evidence to show who they added as members of their downline petitioners did not create a business plan before beginning their amway activity or for any of the years that followed instead petitioners used a document continued pace in specifically closer to two to three in somewhere between two to four in somewhere between two to four in about two to four in two to four in and i’m thinking there was four in for example after mr hess testified that petitioners probably added two to three downline distributors in respondent’s counsel asked him who those downline distributors were to which mr hess responded well you know i specifically don’t remember those from similarly after mr hess testified that petitioners added four downline distributors in respondent’s counsel asked him who they were to which he responded one of them was the--i believe it was the baileys that year what was that gal’s name i can’t remember that gal i can see a picture of her but i can’t remember her name and then if i recall i think that was the first time that we actually did sponsor family members some of our children might have actually signed up that year that worldwide group had distributed to them as their business plan for each year in which they conducted their amway activity the document distributed by worldwide group did not contain information that is generally found in a formal business plan rather the document promoted a performance-bonus-generated structure whereby an upline distributor receives performance bonuses from amway based on the volume--not profitability--of merchandise he or she sells to his or her downline distributors the percentage increased as sales volume exceeded certain thresholds these performance bonuses created an incentive for members of an initial upline distributor’s downline to themselves become upline distributors of additional downline distributors in order to earn performance bonuses on the sales of distributors who were downline to them--thus creating a pyramid of distributors below the initial upline distributor petitioners did not create a budget an estimate of revenues or expenses or a profit and loss statement or maintain a general ledger before beginning their amway activity or for any of the years that followed instead petitioners carefully maintained receipts to substantiate all expenses they had incurred for their amway activity although petitioners maintained records of their expenses they did not introduce any records showing how much product they sold to whom they sold product or the names of their alleged downline distributors after becoming amway distributors in petitioners reported income and expenses from their amway activity on schedules c profit or loss from business petitioners timely filed form sec_1040 u s individual_income_tax_return for those years--each of which included a schedule c--reporting the following income from wages gross_receipts from amway sales net_loss from the amway activity and adjusted_gross_income agi year income from wages dollar_figure big_number big_number big_number big_number big_number big_number gross_receipts from amway sales dollar_figure big_number big_number net losses reported dollar_figure big_number big_number big_number big_number big_number big_number reported agi dollar_figure big_number big_number big_number big_number big_number big_number this figure includes dollar_figure of wage income mrs hess reported the record does not contain information for these amounts petitioners purchased amway products for personal_use but the record does not reflect whether the gross_receipts they reported on schedules c include those purchases despite generating losses from their amway activity year after year petitioners operated the activity in the same manner regardless of the prior year’s results and did not seek advice from anyone other than their sponsoring distributors respondent determined that petitioners’ losses from their amway activity are limited by sec_183 because petitioners did not engage in the activity for profit petitioners timely petitioned the court for redetermination discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deductions claimed 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioners claim to have met the requirements to shift the burden_of_proof to respondent under sec_7491 the court need not determine which party bears the burden_of_proof because this case will be decided on the preponderance_of_the_evidence see 133_tc_340 131_tc_185 supplementing tcmemo_2007_340 i sec_183 generally under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except as provided for in sec_183 in general sec_183 allows deductions attributable to an activity_not_engaged_in_for_profit only to the extent of the gross_income from the activity the phrase activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowed for the taxable_year under sec_162 or under paragraph or of sec_212 sec_183 generally deductions are allowable for ordinary and necessary expenses_incurred in conducting a trade_or_business or for the production_of_income sec_162 sec_212 to be entitled to business_expense deductions without limitation by sec_183 the taxpayer must have engaged in or continued the activity with the actual and honest objective of making a profit 90_tc_960 aff’d without published opinion 899_f2d_18 9th cir 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir the taxpayer’s expectation of profit need not be a reasonable one but merely bona_fide see elliott v commissioner t c pincite dreicer v commissioner t c pincite sec_1_183-2 income_tax regs profit for purposes of sec_183 means economic profit independent of tax savings see 91_tc_686 aff’d 893_f2d_656 4th cir 91_tc_371 whether a taxpayer has an actual and honest objective of making a profit is a question of fact to be resolved by examining all of the facts and circumstances of the case elliott v commissioner t c pincite dreicer v commissioner t c pincite sec_1_183-2 income_tax regs to determine whether a taxpayer engaged in an activity for profit the court examines the facts and circumstances of the case using the relevant factors set forth in sec_1_183-2 income_tax regs dreicer v commissioner t c pincite see elliott v commissioner t c pincite those factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs these factors are not exhaustive see id see also eg campbell v commissioner tcmemo_2011_ wl at and no one factor is determinative elliott v commissioner t c pincite sec_1_183-2 income_tax regs simple numerical majority will not indicate a lack of profit objective or vice versa and the court may accord certain factors greater weight than others sec_1_183-2 income_tax regs see also 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir 72_tc_28 in this analysis the court accords greater weight to proven objective facts than to mere statements of intent elliott v commissioner t c pincite appreciation of assets has no meaningful application as a factor with respect to determining petitioners’ profit_motive in pursuing their amway activity see eg campbell v commissioner wl at ii applicability of sec_183 to petitioners’ amway activity a manner in which petitioners carried on the amway activity a taxpayer’s carrying on an activity in a businesslike manner and maintaining complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs if however there is a lack of evidence that the taxpayer’s records were used to improve the performance of a losing operation such records generally do not indicate a profit objective golanty v commissioner t c pincite campbell v commissioner wl at in particular keeping records that are used only for purposes of preparing tax returns is not indicative of a profit objective see campbell v commissioner wl at petitioners did not create a business plan budget or estimate of revenues and expenses nor did they introduce records demonstrating the amount of product they sold who their customers were or how many customers they had or who their downline distributors were or how many downline distributors they had although petitioners carefully maintained receipts they did not use those receipts to maintain a general ledger create profit and loss statements or improve the performance of their amway activity to the contrary petitioners used a document that merely explained amway’s payment structure as their business plan and operated their amway activity in the same manner each year despite consistently generating losses on these facts it appears that petitioners maintained receipts for substantiation purposes only rather than to monitor the income and expenses of and ultimately improve their amway activity accordingly the court concludes that petitioners did not operate their amway activity in a businesslike manner see elliott v commissioner t c pincite taxpayers did not conduct their amway activity in a businesslike manner where they did not maintain records indicating who the taxpayers’ customers were where and when they met with them what products had been sold and which methods had been successful campbell v commissioner wl at taxpayers did not conduct their amway activity in a businesslike manner in part because they maintained records primarily to substantiate tax deductions as opposed to an analytical tool for improving profitability theisen v commissioner tcmemo_1997_539 taxpayers did not conduct their amway activity in a businesslike manner where they did not have a business plan conduct a break-even analysis or create a budget b expertise of petitioners or their advisers preparation for the activity by extensive study of its accepted business practices or consultation with those who are experts therein may indicate a profit objective where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs amway was petitioners’ first independent business venture and they had no experience operating a direct marketing distributorship before becoming amway distributors petitioners obtained advice only from their sponsoring distributors people who had a direct financial interest in recruiting petitioners as members of their downline see campbell v commissioner wl at the taxpayers’ amway upline distributors had a direct financial interest in the maximization of the taxpayers’ sales volume without regard to the taxpayers’ profitability ogden v commissioner tcmemo_1999_397 the taxpayers’ amway upline distributors’ advice may be biased in view of their financial interest in downline distributors’ sales volume aff’d 244_f3d_970 5th cir petitioners did not seek advice from a disinterested third party at any time during which they conducted their amway activity this factor weighs against petitioners c time and effort expended by petitioners in carrying on the activity the fact that a taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit sec_1 b income_tax regs mr hess testified that petitioners spent a significant amount of their free time on nights and weekends carrying on their amway activity attending amway training functions and recruiting downline distributors while petitioners’ records corroborate mr hess’ testimony that petitioners attended amway training functions and recruited some downline distributors their records conflict with his testimony that petitioners met with prospective downline distributors five to seven times per month in instead their records indicate that they met with prospective downline distributors times total during this factor is neutral d petitioners’ success in carrying out other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs amway was petitioners’ first independent business venture petitioners had five years of amway experience before the year in issue but were unable to translate their experience into improvement generating only dollar_figure of gross_receipts and reporting another net_loss in further petitioners did not provide the court with names or records of the distributors they allegedly enlisted as members of their downline this factor weighs against petitioners see elliott v commissioner t c pincite in holding that the taxpayers’ amway activity was not engaged in for profit the court noted that they had two years of amway experience before the year in issue but learned little from their two years of experience because they generated income of only dollar_figure and had enlisted only one downline distributor e petitioners’ history of income or loss although no one factor is determinative of the taxpayer’s intention to make a profit a record of substantial losses over many years and the unlikelihood of achieving a profitable operation are important factors bearing on the taxpayer’s true intention golanty v commissioner t c pincite a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs see golanty v commissioner t c pincite campbell v commissioner wl at where a taxpayer continues to sustain losses beyond the period which customarily is necessary to bring the operation to profitable status however such continued losses if not explainable may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs see campbell v commissioner wl at the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years 45_tc_261 aff’d 379_f2d_252 2d cir see golanty v commissioner t c pincite campbell v commissioner wl at petitioners’ gross_income from the sale of amway products never exceeded their expenses petitioners reported a net_loss in each year from to further after the first two years of experience petitioners generated gross_receipts of only dollar_figure from to and reported a total net_loss of dollar_figure during the same period during the year at issue petitioners generated only dollar_figure of gross_receipts and reported a dollar_figure net_loss despite having five years of experience petitioners’ lack of gross_receipts while reporting increasingly larger losses for each year from to indicates a lack of profit objective especially when considering that petitioners did not change the way in which they conducted their amway activity see elliott v commissioner t c pincite the taxpayers did not engage in their amway activity for profit where they generated income of only dollar_figure despite having two years of prior experience campbell v commissioner wl at the taxpayers did not engage in their amway activity for profit despite seeing an dollar_figure increase in gross_receipts over a three-year period where their amway activity always generated annual losses exceeding dollar_figure this factor weighs against petitioners f the amount of occasional profits if any which are earned this factor concerns the amount of profits in relation to the losses_incurred investments made in the activity and the value of the assets used in the activity sec_1_183-2 income_tax regs as discussed supra petitioners generated total gross_receipts of only dollar_figure from to and reported a total net_loss of dollar_figure during the same period the magnitude of the activity’s losses in comparison with its revenues is an indication that the taxpayer did not have a profit_motive with respect to the activity miller v commissioner tcmemo_1998_463 wl at citing smith v commissioner tcmemo_1997_503 aff’d 182_f3d_927 9th cir and burger v commissioner tcmemo_1985_523 aff’d 809_f2d_355 7th cir this factor weighs against petitioners g petitioners’ financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity was not engaged in for profit sec_1_183-2 income_tax regs mr hess was employed full time by mci inc and verizon between and petitioners also conducted their amway activity during that period mr hess offset the wages that he reported during those years by reporting amway net losses as follows year wages dollar_figure big_number big_number big_number big_number big_number amway net_loss reported agi dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number this figure includes dollar_figure of wage income mrs hess reported for petitioners reported other income of dollar_figure by deducting the net losses associated with their amway activity petitioners substantially reduced the tax_liability they would otherwise have owed this indicates a lack of profit objective see ransom v commissioner tcmemo_1990_381 this factor weighs against petitioners h elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where recreational or personal elements are involved sec_1_183-2 income_tax regs the court has previously observed that there are significant elements of personal pleasure attached to the activities of an amway distributorship and that an amway distributorship presents taxpayers with opportunities to generate business deductions for essentially personal expenditures brennan v commissioner tcmemo_1997_60 wl at see also campbell v commissioner wl at in many of the amway cases in which the court has found elements of personal pleasure attached to amway activities taxpayers have deducted personal expenditures as amway-related expenses see eg campbell v commissioner wl at or deducted costs associated with maintaining an active social life as amway-related expenses see eg elliott v commissioner t c pincite the court cannot definitively say that petitioners deducted personal expenditures as amway-related expenses or used amway to maintain an active social life while generating tax deductions the record does not tip the scale in favor of either respondent or petitioners with respect to this factor accordingly this factor is neutral i conclusion although petitioners maintain that they engaged in and continued their amway activity with the actual and honest objective of making a profit the objective facts indicate otherwise petitioners did not conduct their amway activity in a businesslike manner did not seek advice from disinterested third parties did not maintain records for the purpose of monitoring and improving business performance and have consistently produced losses while generating nominal gross_receipts on this record the court concludes that petitioners did not engage in their amway activity with the requisite objective of making a profit consequently their deductions arising from the amway activity are limited by sec_183 the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
